UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 06-1266



BART D. CEZAR,

                                             Plaintiff - Appellant,

          versus


WILLIAM D. SMITH,

                                              Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     J. Frederick Motz, District Judge.
(1:04-cv-03966-JFM)


Submitted:   October 18, 2006           Decided:     November 14, 2006


Before MICHAEL, TRAXLER, and DUNCAN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Ernest P. Francis, ERNEST P. FRANCIS, LTD., Arlington, Virginia,
for Appellant. William D. Smith, Atlanta, Georgia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Bart   D.    Cezar    appeals      the   district     court’s    order

dismissing his civil complaint alleging a violation of the Fair

Debt Collection Practices Act, 15 U.S.C. § 1692 (2000).                    We have

reviewed the record and find no reversible error.                 Accordingly, we

affirm the district court’s order, which is modified to reflect

that Appellee’s motion to dismiss was converted into a motion for

summary judgment.          See Cezar v. Smith, No. 1:04-cv-03966-JFM (D.

Md. Jan. 25, 2006).             We dispense with oral argument because the

facts   and    legal      contentions    are     adequately   presented       in   the

materials     before      the    court   and     argument   would    not   aid     the

decisional process.



                                                            AFFIRMED AS MODIFIED




                                         - 2 -